DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1, 8, 10 and 12 are amended and claims 14-20 are withdrawn from consideration.

Status of Previous Rejections
	The previous rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Devaux et al. (US 2012/0183432) is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1-14 are allowed.
	Claims 1-14 are allowable for the reasons as set forth in the Office Action of October 28, 2020. Additionally, a high γ’ alloy (i.e, an alloy having at least a mole fraction of about 0.52 to 0.59 [0052] of the instant specification) with 7.5 to 8.0 weight percent cobalt, 7 to 10.5 weight percent chromium, 3.5 to 6.2 weight percent aluminum, up to about 4 weight percent titanium, 4.5 to 6.8 weight percent tantalum, up to 0.6 weight percent niobium, 4.6 to 6.4 weight percent tungsten, up to 3.2 weight percent rhenium, 1.3 to 1.7 weight percent molybdenum, 0.04 to 0.06 weight percent carbon, 0.13 to 0.17 weight percent hafnium, 0.003 to 0.005 weight percent boron and the balance nickel and impurities is not disclosed by Devaux et al. (‘432) which discloses all the same elements but the amount of chromium is too low in the high γ’ alloy relative to that of Devaux et al. (‘432) which has a minimum 

Rejoinder
Claims 1-14 are directed to an allowable nickel base superalloys. Pursuant to the procedures set forth in MPEP §821.04(b), claims 15-20, directed to a patently distinct species of nickel base superalloys, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on May 29, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA). See also MPEP §804.01.
Claims 15-20 are allowable due to their dependence on allowable claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
CROSS REFERENCE TO RELATED APPLICATIONS
[0001] This application relates to and claims the benefit of U.S. Patent Application No. 13/868,481, now U.S. Patent No. 10,266,926, filed April 23, 2013, entitled “Cast Nickel-Based Superalloy Including Iron,” the disclosures of which are incorporated by reference in their entirety. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796